 In theMatter of VA1L-BALLOUPRESS,INC.,andBINGHAMTON PRINT-ING PRESSMEN'S AND ASSISTANTS'UNION No. 57, I. P. P. AND A. U.,OF BINGHAMTON,N. Y.,andBINGIAMTONTYPOGRAPHICAL UNIONNo. 232In the Matter of VAIL-BALLOUPRESS, INC.,andBINGHAMTON PRINT-ING PRESSMEN'S AND ASSISTANTS'UNIONNo.57,I.P. P. AND A. U.,OF BINGHAMTON,N. Y.In theMatter Of VAIL-BALLOUPRESS, INC.,andBINGHAMTON TYPO-GRAPHICALUNION, No. 232Cases Nos. C-899, R-8?1, and R-822 respectivelyAMENDED DIRECTION OF ELECTIONSJuly 18, 1940On June 28,1940, the National Labor Relations Board, hereincalledthe Board, issued a Notice to all parties that on July 10, 1940,or as soon thereafter as convenient,the Board,unless sufficient causeto the contrary should have been shown,would issue an AmendedDirection of Elections providing for a secret ballot among two groupsof employees of Vail-Ballou Press,Inc.,Binghamton,New York,herein called the Company.On July 5, 1940,Binghamton Typo-graphicalUnion, No. 232,herein called the Union,wrote to theRegional Director,requesting that the Board exclude from the per-sons eligible to vote in election (a)to be conducted pursuant to theabove-mentioned Notice persons hired by the Company since thehearing in these cases and executives'wives who, the Union alleges,are on the Company's pay roll but perform work at home ratherthan at the plant.No other objections to the proposed AmendedDirection of Elections have been received.We find no merit in the reasons advanced for the exclusion ofpersons-hired by the Company since the hearing.Nothing in therecordof these cases,moreover,bears out the Union's assertion thatthe Company's pay roll includes executives' wives who perform workat home.However, wehereby instruct the Regional Director, if theright of executivesr wives to vote ischallenged,to segregate theirballots in sealed containers pending disposition of them by the Board.25 N. L. R B., No. 73619 620DECISIONS OF NATIONAL LABOR RELATIONS, BOARDAccordingly, the Direction of Elections is hereby amended to readas follows:AMENDED DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Vail-Ballou Press, Inc., Binghamton, New York, elections bysecret ballot shall be conducted as early as possible but not later thanthirty (30) days from the date of this Amended Direction of Elec-tions under the direction and supervision of the Regional Directorfor the Third Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, among :(a)The compositors, make-ups, stone hands, linotype operators,Iinotype-machine tenders, proofreaders, and other employees consid-ered as skilled composing-room help employed by the Company dur-ing the pay-roll period next preceding the date of this AmendedDirection of Elections, iiicluding employees who did not work dur-ing such pay-roll period because they were ill or on vacation andemployees who were then or who prior to the election may have beentemporarily laid off, but excluding supervisory employees and thosewho have quit or been discharged for cause, to determine whetheror not they desire to be represented by Binghamton TypographicalUnion, No. 232, for the purposes of -collective bargaining; and(b)The printing pressmen and assistants employed by the Com-pany during the pay-roll period next preceding the date of thisAmended Direction of Elections, including employees who did notwork during this pay-roll period because they were ill or on vacationand employees who were then or who prior to the election may havebeen temporarily laid off, but excluding supervisory employees andthose who have quit or been discharged for cause, to determinewhether or not they desire to be represented by Binghamton PrintingPressmen's and Assistants' Union, No. 57, I. P. P. and A. U., ofBinghamton, New York, for the purposes of collective bargaining.DIR.WILLIAM M. LEISERSON took no part in the consideration of theabove Amended Direction of Elections.